106 F.3d 392
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Loyless B. TUCKER, Plaintiff--Appellant,andReginald A. LEE, Sr.;  William E. Reid, Jr., Plaintiffs,v.John B. DALTON, Secretary;  Department of the Navy v.Crawford Defendants--Appellees,v.James L. CRAWFORD, Movant.
No. 96-2496.
United States Court of Appeals, Fourth Circuit.
Jan. 21, 1997.Submitted Dec. 26, 1996.Decided Jan. 21, 1997.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  David C. Norton, District Judge.  (CA-96-113-2-18AJ)
Before HAMILTON, LUTTIG, and MICHAEL, Circuit Judges.
Loyless B. Tucker, Appellant Pro Se.  John Harris Douglas, Assistant United States Attorney, Charleston, South Carolina, for Appellees.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion for appointment of his choice of representative.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We note that our dismissal renders moot Appellant's motion to expedite this appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED